 

 

. UNA

Return to:

_ i i 7082 PGS 52-62 08/21/2015 10.11:28 AM
: pocument Recording Services Nore 1 2015035281 DEBRA ANDERSON
\\ PAs P.O. Box 3008 RECEIVED YORK SS REGISTER OF DEEDS

Tallahassee, FL 32315-3008
855-369-2410

is OSH AaL seRared By:
NATIONSTAR MORTGAGE LLC
8950 CYPRESS WATERS BLVD
COPPELL, TX 75019

{Space Above This Line For Recording Data) _

 

Original Recording Date: December 27, 2007 Loan No.: QD
Original Loan Amount: $327,600.00 Investor Loan No: QD
New Money: $171,594.69 WLUW LAAWTELUL NUTT MIN Number:

REF 1039264184

FREDDIE MAC STANDARD MODIFICATION AGREEMENT

Borrower ("I"): STEPHEN V. FLEURENT and LYNN A, FLEURENT. Borrower is the granlor/mortgagor
under the first lien mortgage, deed of trust, or security deed referenced below. If more than one Borrower
is executing this document, each is referred to as “I." For purposes of this document words signifying the
singular (such as “I") shall include the plural (such as "we") and vice versa where appropriate.
Lender or Servicer (“Lender”); NATIONSTAR MORTGAGE LLC, whose address is 8950 CYPRESS
WATERS BLVD, COPPELL, TX 75019 Lender Is the beneficlary/mortgagee under the first llen mortgage,
deed of trust, or security deed referenced below.
Date of first lien mortgage, deed of trust, or security deed (“Mortgage”) and Note (“Note”): December 19,
2007 and recorded in Book/Liber 15325, Page 0549, Instrument No: 2007064172, of the Official Records
of YORK County, ME.
Property Address (“Property”): 1 PINE CONE CIRCLE

BIDDEFORD, ME 04005

"MERS" is Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation that is acting
solely as nominee for Lender and Lender's successors and assigns. MERS Is the mortgagee under the
Mortgage. MERS is organized and existing under the laws of Delaware, and has a mailing address and
telephone number of P.O, Box 2026, Filnt, Ml 48501-2026, (888) 679-MERS. The MERS street address is
1901 E Voorhees Street, Suite C, Danville, IL 61834.

ew av

FREDDIE MAG STANDARD MODIFICATION AGREEMENT
8763b 08/14 . (page 1 of 9 pages

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT

1 De
BK 17082

Page 63 INSTR#: 2015035281

Legal Description:
See Exhibit "A" attached hereto and made a part hereof;

ff my representations and covenants in Section 1 continue to be [rue in all material respects, then this
Freddie Mac Standard Modification Agreement ("Agreement") will, as set forth in Section 3, amend and
supplement (1) lhe Mortgage on the Properly, and (2) the Note secured by the Mortgage. The Mortgage
and Note together, as they may previously have been amended, are referred to as tha "Loan Documents."
Capltalized terms used In this Agreement and nol defined have the meaning given to them in Loan
Documents.

| understand that after | sign and return two copies of this Agreement to the Lender, the Lender will send
me a signed copy of this Agreement. This Agreement will not take effect unless the preconditions set
forth In Section 2 have been satisfied.

1, My Representations and Covenants. | certify, represent to Lender, covenant and agree:

A. | am experiencing a financial hardship, and as a result, (i) | am in default under the Loan
Documents, and (il) | do not have sufficient income or access to sufflclent liquid assets to make
the monthly mortgage paymonts now or in the near future;

B, The property has not been condemned nor have | received notice of condemnation.

C, There has been no impermissible change in the ownership of the Property since | slgned the Loan
Documents. A permissible changa would be any transfer that the lender is required by law to
allow, such as a (ransfar lo add or ramova a family mamher, spausa ar domasiic pariner of the
undersigned in the event of a death, divorce or marriage;

D. | have provided documentation for all income that | receive (and | understand that | am not
required to disclose child support or alimony unless | chose to rely on such income when
requesting to qualify for the Freddie Mac Standard Modification Program (“Program’));

E. Under penalty of perjury, all documents and information | have provided to Lender in connection
with this Agreement, Including the documents and Information regarding my eliglbllity for the
Home Affordable Modification Program (HAMP) and Freddie Mac Standard Modification, are true
and correct; and

F, | have made or will make all payments required under a Trial Period Plan or as directed by my
Lender until my Loan Documents are permanently modified in accordance with this Agreement.

G. In the event that | was discharged in a Chapter 7 bankruptcy proceeding subsequent to the
execution of the loan documents and did nol reaffirm the mortgage debt under applicable law,
Lender agrees that | will not have personal lability on the debt pursuant to this Agreement.

2. Acknowledgements and Preconditions to Modification. | understand and acknowledge that:

A. If prior to the Modification Effective Date as set forth in Seclion 3 the Lender delermines that any
of my representations in Section 1 are no longer true and correct, the Loan Documents will not be
modified and this Agreement will terminate, In that event, (he Lender will have all of the rights and
remedies provided by the Loan Documents;

B. The Loan Documents will nat be modified unless and until (I) | receive from the Lender a copy of
thls Agreement signed by the Lender, and (ii) the Modification Effective Date (as defined In
Section 3) has occurred, | further understand and agree that the Lander will not be obligated or

AC SL

FREDDIE MAC STANDARD MODIFICATION AGREEMENT
8763b 08/14 (page 2 of 9 pages

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
BK 17082

Page 54 INSTRI: 2015035281

bound to make any modification of the Loan Documents If | fail to meet any one of the
requirements under this Agreement; and

Cc. 1 DO NOT MEET THE ELIGIBILITY REQUIREMENTS FOR A MODIFICATION UNDER THE
FEDERAL GOVERNMENT’S HOME AFFORDABLE MODIFICATION PROGRAM AND
THEREFORE | WILL NOT RECEIVE ANY INCENTIVE PAYMENTS FOR TIMELY PAYMENTS
OF MY MONTHLY PAYMENT.

3. The Modification. If my representations and covenants in Section 1 continue to be true in ail material
respects and all preconditions to the modification set forth in Section 2 have been met, the Loan
Documents will automatically become modified on September 1, 2015 (the "Modification Effective
Date”) and ail unpaid late charges that remain unpald will be waived. | understand that if | have failed
to make any payments as a precondition to this modification under a trlal period plan, this modification
will not take effect. The first modifled payment will be due on September 1, 2015,

A. The Maturity Date will be: August 1, 2055.

B. The modified principal balance of my Note will include all amounts and arrearages that are past
due past due as of the Modification Effective Date (including unpaid and deferred Interest, fees,
escrow advances and olher costs, but excluding unpaid late charges, collectively, “Unpaid
Amounts") less any amounts pald to the Lender but not previously credited to my Loan. Tha new
principal balance of my Note will be $483,062.85 (the "New Principal Balance"). | understand that
by agreeing to add the Unpald Amounts to the oulstanding principal balance, the added Unpaid
Amounts will accrue interes! based on the Interest rate in effect under this Agreement. | also
understand that this means interest will now accrue on the unpaid Interest that Is added to the
outstanding principal balance, which would not happen without this Agreement.

C, $144,918.86 of the New Principal Balance shall be deferred (the "Deferred Principal Balance")
and | will not pay interest or make monthly payments on thls amounl, The New Principal Balance
less the Deferred Principal Balance shall be referred to as the “Interest Bearing Princlpal Balance”
and thls amount is $338,143.99. Interest at the rate of 4.125% will begin to accrue on the Interest
Bearing Principal Balance as of August 1, 2016 and the first new monthly payment on the Interest
Bearing Principal Balance will be due on September 1, 2015. My payment schedule for the
modified Loan is as follows:

 

Years | Interost | Interest Rate Monthly | Monthly Total Payment Numbar of
Rate Change Date Prin & Int | Escrow Monthly Begins On Monthly
Payment | Payment | Payment Payments

Amount | Amount
1-40 | 4.125% August 01,2015 | $1,439.64 | $700.92 $2,140.56 | September 01, 2015 480
May adjust | May adjust
_| periodically | periodically |

 

 

 

 

 

 

 

 

 

 

 

“The escrow payments may be adjusted periodically In accordance with applicable law and
therefore my total monthly payment may change accordingly.

The above terms in this Section 3.C. shall supersede any provisions to the contrary in the Loan
Documents, including but not limited to, provislons for an adjustable, step or simple interest rate.

LA

FREODIE MAC STANDARD MODIFICATION AGREEMENT
8763p 08/14 (page 3 of 9 pages

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
BK 17082

Page 55

INSTR#: 2015035281

| understand that, if | have a pay option adjustable rate mortgage loan, upon modification, the
minimum monthly payment option, the interest-only or any olher payment options will no longer be
offered and that the monthly payments described in the above payment schedule for my modified
Loan will be the minimum payment that will be due each month for the remaining term of the
Loan. My modified Loan will not have a negative amorlizalion feature that would allow me to pay
less than the interest due resulting in any unpald Interest balng added to the outstanding principal
balance.

| will be in default if } do nat comply with the terms of the Loan Documents, as modified by this
Agreement.

\f a default rate of interest is permitted under the Loan Documents, then in the event of default
under the Loan Documents, as amended, the interest that will be due will be the rate set forth In
Section 3.C,

| agree to pay in full the Deferred Principal Balance and any other amounts still owed under the
Loan Documents by the earliest of: (i) the date | sell or transfer an Interest in the Property, (II) the
date | pay the entire Interest Bearing Principal Balance, or (iii) the Maturity Date.

4. Additional Agreements. | agree to the following:

A.

G.

 

w

 

 

 

 

 

 

That all persons who signed the Loan Documents or thelr authorized representative(s) have
signed this Agreement, unless (i) a borrower or co-borrower is deceased; (Il) the borrower and
co-borrower are divorced and the properly has been transferred to one spouse In the divorce
decree, the spouse who no longer has an Interest in the property need not sign this Agreement
{although the non-signing spause may continue to be held llable for the obligation under the Loan
Documents); or (ili) tre Lender has waived this requirement In writing.

That this Agreement shall supersede the terms of any modificalion, forbearance, Trial Period Plan
or other agreement that | previously entered into with Lender.

To comply, except to the extent that they are modified by this Agreement, with all covenants,
agreements, and requirements of Loan Documents Including my agreement to make all payments
of taxes, insurance premiums, assessments, Escrow Items, impounds, and all other payments,
the amount of which may change periodically over the term of my Loan.

That this Agreement constitutes notice that the Lender's waiver as to payment of Escrow ltems, if
any, has been revoked, and | have been advised of the amount needed to fully fund my escrow
account

That the Loan Documents are composed of duly valid, binding agreements, enforceable in
accordance with thelr terms and are hereby reaffirmed.

That all terms and provisions of the Loan Documents, except as expressly modified by this
Agreement, remain In full force and effect; nothing in thls Agreement shall be understood ar
construed to be a satisfactlon or release In whole or In part of the obligations contained In the
Loan Documents; and that except as otherwise specifically provided in, and as expressly modified
by, thls Agreement, the Lender and | will be bound by, and will comply with, all of the terms and
conditions of the Loan Documents.

That, as of the Modification Effective Date, notwithstanding any other provision of the Loan

HA LULA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FREDDIE MAC STANDARD MODIFICATION AGREEMENT
8763b 06/14 (page 4 of 9 pages
BK 17082

Page 56

INSTR#: 2016035281

Documents, | agree as follows: If all or any part of the Property or any Interest in It is sold or
transferred without Lender's prior written consent, Lender may, at its option, require immediate
payment In full of all sums secured by the Mortgage. However, Lender shall not exercise this
option if state or federal law, rules or regulations prohibit the exercise of such option as of the date
of such sale or transfer. If Lender exercises this option, Lender shall give me notice of
acceleratian. The notice shall provicle a period of not less than 30 days [rom the date the notice Is
delivered or malted within which | must pay all sums secured by the Mortgage. ff | fall to pay
these sums prior to the expiration of this period, Lender may invoke any remedies permitted by
the Mortgage without further notice or demand on me.

That, as of the Modification Effective Date, | understand that the Lender will only allow the transfer
and assumption of the Loan, including this Agreement, to a transferee of my property as permitted
under the Garn St. Germain Act, 12 U.S.C. Section 1701j-3. A buyer or transferee of the Property
will not be permitted, under any other circumstance, to assume the Loan. Except as noted herein,
this Agreement may not be assigned to, or assumed by, a buyer or transferee of the Property.

That, as of the Modificatlon Effective Date, if any provision In the Note or in any addendum or
amendment to the Note allowed for the assessment of a penalty for full or partial prepayment of
the Note, such provision is null and void,

That, | will cooperate fully with Lender in obtaining any title endorsement(s), or similar title
Insurance product(s), and/or subordinatlon agreements) that are necessary or required by the
Lender's procedures to ensure that the modified mortgage Loan is In first llen posllion and/or is
fully enforceable upon modification and that if, under any circumstance and not withstanding
anything else to the contrary In this Agreement, the Lender does not recelve such title
endorsement(s), title insurance product(s) and/or subordinatlon agreement(s), then the lerms of
this Agreement will not become effective on the Modification Effective Date and the Agreement
will be null and void.

That 1 will execute such other documents as may be reasonably necessary to elther {i)
consummate the terms and conditions of this Agreement; or (ii) correct the terms and conditions
of this Agreement if an error is detected after execution of this Agreement. {| understand that a
corrected Agreement will be provided to me and this Agreement will be void and of no legal effect
upon notice of such error, If | elect not to sign any such corrective Agreement, the terms of the
original Loan Documents shall continue in full force and effect, such terms will not be modified by
this Agreement.

Mortgage Electronic Registration Systems, Inc. ("MERS") is a separate corporation organized and
existing under the laws of Delaware and has an address and telephone number of P.O. Box 2026,
Flint, Ml 48501-2026,a mailing address of P.O, Box 2026, Flint, Ml 48501-2026, a street address
of 1901 E Voorhees Sireet, Suite C, Danville, IL 61834, and telephone number of (888)
679-MERS. In cases where the loan has been registered with MERS who has only legal tille to
the interests granted by the borrower in the mortgage and who Is acting solely as nominee for
Lender and Lender's successors and assigns, MERS has the right: to exercise any or all of those
interests, Including, but not limited to, the right to foreclose and sell the Property; and lo take any
action required of Lender including, but not limited to, releasing and canceling the mortgage loan.

. That Lender will collect and record personal information, Including, but not limited to, my name,

address, telephone number, social security number, credit score, income, payment history,
government monitoring Information, and information about account balances and activity. — In

FREDDIE MAC STANDARD MODIFICATION AGREEMENT
6763b 08/14 (page 5 of 9 pages
AK 17082

 

 

 

 

 

Page 57 INSTR#: 2015035281

addition, | understand and consent to the disclosure of my personal information and the terms of
the trlal period plan and this Agreement by Lender to (|) the U.S. Department of the Treasury, (Ii)
Fannie Mae and Freddie Mac in connection with their responsibilities under the Home Affordability
and Stabillty Plan: (ili) any investor, insurer, guarantor or servicer that owns, insures, guarantees
or services my first lian or subordinate lien (if applicable) mortgage loan(s); (lv) companies that
perform support services for the Home Affordable Modification Program and the Second Lien
Modification Program; and (v) any HUD certified housing counselor,

. That if any document related to the Loan Documents and/or this Agreement is Jost, misplaced,

misstated, inaccurately reflects the true and correct terms and conditions of the Loan as modified,
or is otherwise missing, | will comply with the Lender's request to execute, acknowledge, initial
and deliver to the Lender any documentation the Lender deems necessary. If the Note is
replaced, the Lender hereby Indemnifies me agalnst any loss associated with a demand on the
Note. Ail documents the Lender requests of me under thls Section 4.N. shall be referred to as
“Documents." | agree to deliver the Documents within ten (10) days after | receive the Lender's
written request for such replacement.

. That the mortgage insurance premlums on my Loan, if applicable, may Increase as a result of the
capitailzalion which will result in a higher total monthly payment. Furthermore, the date on which |
may request cancellation of mortgage insurance may change as a result of the New Principal
Balance.

. This Agreement modifies an obligatlon secured by an existing security instrument recorded in
YORK County, ME, upon which all recordalion taxes have been pald. As of the date of this
agreement, the unpaid principal balance of the original obligation secured by the existing security
Instrument Is $371,468.26, The princlpal balance secured by the existing security Instrument as a
result of this Agreement is $483,062.85, which amount represents (he excess of the unpaid
principal balance of this original obligation.

 

l

 

 

|

 

 

 

i

 

|

 

 

 

 

 

 

 

LN

FREDDIE MAC STANDARD MODIFICATION AGREEMENT
8763b OB/14 (page 6 of 9 pages
BK 17082 Page 58 = INSTR#: 2015035281

In “CC Mieres the ae: and | have ae this Agreement.

SE wes LE ae _ ______.. (Seal)

» BTERYEN Y, es i. “Borrower

YA) GLa say

NN A. FLEURENT -Borrower

   
 
  

(Space Below This Line For Acknowledgments]

State of Maine

County of pt a

The foregoing Instrument was acknowledged before me, a Notary Public on

tk LX (ay AY, L ALD by STEPHEN V. FLEURENT and LYNN A FLEURENT.

ot Nin.

(Signature of person eng acknowledgment)

Maw Mf Pap ic

 

 

(Title or rank) | Oo Lauren E. Stevenson
4 ANM™ Notary Public, State of Maine
My commission expres: 04] pt 7/ O Ap ‘Or . My Commission Explras March 17, 2022

Se

FREOOIE MAC STANDARD MODIFICATION AGREEMENT
87636 08/14 (page 7 of 9 pages
BK 17082

Page 69 INSTR#: 2015035281

NATIONSTAR MO "A LLC

BYE peters
Name: fier Dorn Aspe

Title: Assistant Secretary

Es

Date of Lender's Signature
_ [Space Below This Line For Acknowledgments]

(Seal) - Lender

 

 

The State of TX 7

County of Dallas

Before me _ Erlca ae /Notary Public (nameftitle of officer) on this day
personally appeared tree _ the Assistant Secretary of Natlonstar

 

Mortgage LL@KRown to me for provedtome onthe oathof ___ or $hrough
Ad

escription of identity card or olher document)) to be the’
person whose name Is subscribed to the foregoing instrument and acknowledged to me that he executed
the same for the purposes and consideration ith expressed,

Given under my hand and seal of office this Ute — __ day of Reign s A D.,2 QO \S
Lig Ut Aes

Signature of Officer

_ Notary Public
WA Title of Officer
My Commission expires: __

ate le

    
   

— a

"ERICA V wile

4h cr AS

earl ed

"yenvory se

 

ieee eae LAAN

8763b 08/14 (page 8 of 3 pages
BK 17082

|

Page 60 INSTR#H: 2015035281

ae o fei BI \ ys Bo

ftom Systems, Inc - Tome for Lender

Title: Assistant Seer

_ Space Below This Line For Acknowledgments] _
The State of TX
County of Dallas

Erica While
Befoeme  ——“‘“‘(‘“‘CW Notary Public (nameltitio Of officer) on thls day
personally appeared i , the Assistant Secretary of Morigage
Electronic Registration Systems, (Inc. /known tom me)(or provedtomeontheoathof
orthrough From a of identity card or other document)) to be the person
whose name js subscribed to the foregoing instrument and acknowledged to me that he executed the
same for the purposes and consideration therein expressed.

Given under my hand and seal of office this th day of Regu AD. LOWS.
Ce yea

Signature of Officer

Notary Public _

( l \A_ | Title of Officer

My Commission explres :

- —

ERICA WHITE
Wolary SQahe, SHU. oi AUS YP

MY Sere tel baal cd j
Sanuary do, 2ci9 |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UA ile ers

FREDDIE MAC STANDARD MODIFICATION AGREEMENT
8763b 08/14 (page 6 of 9 pages
BK 17082

Page 61 INSTR#: 2015035281

Exhibit "A"
Loan Number: QD
Properly Address: 1 PINE CONE CIRCLE, BIDDEFORD, ME 04005

Legal Description:

A CERTAIN LOT OR PARCEL OF LAND, WITH THE BUILDINGS THEREON, SITUATED ON THE
SOUTHEAST SIDE OF GRANITE STREET IN THE CITY OF BIDDEFORD, COUNTY OF YORK,
STATE OF MAINE, MORE PARTICULARLY BOUNDED AND DESCRIBED AS FOLLOWS: BEGINNING
AT A 3/4 TNCHES LRON PLPE ON THE SOUTHEASTERLY SIOELINE OF GRANITE STREE',
SALD IKUN PIPE BEING THE MOST NORTHERLY CORNER OF LAND CONVEYED BY NORMAN R.
POIRIER TO OVID J. AND GERTRUDE PALMITESSA BY DEED DATED APRIL 27, 1967 AND
RECORDED IN THR YORK COUNTY REGISTRY OF DEEDS IN BOOK 1766, PAGE 115, SAID
{RON PIPE ALSO BEING ''HE MOST WESTERLY CORNER OF THE LOT OF LAND HEREIN
CONVEYED; THENCE, NORTH 51 DEGREES 16 MINUTES 50 SECONDS EAST ALONG SAID
SOUTHWESTERLY SIDELINE OF GRANITE STREET, A DISTANCE OF NINETY-FOUR AND
SIXTY-TWO KUNDREDTHS (94.62) FRET TO A NO. 6 REBAR AND REMAINING LAND OF
GEORGE AND DEBRA LARAVIERE; THENCE, SOUTH 38 DEGREES 10 MINUTES 15 SECONDS
EAST ALONG SAID REMAINING LAND OF LARIVIERE, A PISTANCE OF ONE HONDRED
FIFTY-FIVE AND FOOR HONDREDTHS (155.04) FEET TO A NO, 6 REBAR AND LAND NOW OR
FORMERLY OF JOHN G. GREBIN AND CHARLENE N. GRERIN; THENCE, SOUTH 51 DEGREES 16
SECONOS 50 MINUTES WEST ALONG SAID LAND NOW OR FORMERLY OF GREBIN, A DISTANCE
OF SEVENTY-FOUR AND SIX%TY-TWO HUNDREDTHS (74.62) FEET TO A NO. 4 REBAR, SAID
NO. 4 REBAR BEING ‘THE MOST WESTERLY CORNER OF LAND OF SAID GREBIN; THENCE

SOUTH 38 DEGREES 10 MINUTES 15 SECONOS EAST ALONG SATD LAND NOW OR FORMERLY OF
GREBIN, A DISTANCE OF FORTY-FIVE AND ONE HUNOREOTH (459,01) FEET TO A POINT ANDO
LAND NOW OR FORMERLY OF JOANNE PLESSIS; THENCE, SOUTH 51 DEGREES 16 MINUTES 50
SECONDS WEST ALONG SAID LAND NOW OR FORMERLY OF PLESSIS, A DISTANCE OF TWENTY
AND NO HUNDREDTHS (20.00) FEET TO A POINT, SALD POINT BELNG THE SOUTHEAS'TERLY
CORNER OF LAND CONVEYED BY BURTON AND ESTHER WALSH ‘rO OVID J. AND GERTRUDE
PALMITESSA BY DEED DATED AUGUST 1, 1973 AND RECORDED IN THE YORK COUNTY
REGISTRY OF DEEDS IN BOOK 2005, PAGE 229, SAID POINT ALSO BEING THE MOST
NORTHERLY CORNER OF OTHER LAND NOW OR FORMERLY OF JERRY AND CONSTANCE
FLEORENT; THENCE NORTH 38 MINUTES 10 MINUTES 15 SECONDS WEST ALONG LAND NOW OR
FORMERLY OF PALMITESSA,

(Continued on Page 2)

LD

Exhibit A Legal Description Attachment 11/12 Page f of 2

 

 
BK 17082

                

Page 62 INSTR#; 2015035261 LAST PAGE OF DOCUMENT

A DISTANCE OF TWO HUNDRED AND FIVE HUNDREDTHS (200.05} FEET TO SAIO
SOUTHEASTERLY SIDELINE OF GRANITE STREET ANO 'THE POINT OF BEGINNING. SAID
PARCEL CONTAINS 15,570 SQUARE FEET, MORE OR LESS, SAIN BEARINGS REFER TO A
1970, MAGNETIC OBSERVATION, SAIO PARCEL BEING SUBJECT TO A 20 FEET WIDE RIGHT
OF WAY AS DESCRIBED IN A DEED FROM BURTON AND ESTHER WALSH TO JERRY AND
CONSTANCE FLEURENT DATED JANUARY 19, 1974 AND RECORDED IN ‘THE YORK COUNTY
REGISTRY OF DEEDS IN BOOK 2024, PAGE 429,

 

NA SI

Exhlolt A Legal Description Aiachment 11/12 Page 2 of 2
